Citation Nr: 0932137	
Decision Date: 08/26/09    Archive Date: 09/04/09

DOCKET NO.  04-23 649	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an evaluation in excess of 30 percent for 
service-connected idiopathic familial tremor. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Murray, Associate Counsel




INTRODUCTION

The Veteran served on active duty in the United States Army 
from February 1971 to November 1971. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Philadelphia, Pennsylvania (RO).  In that decision, the RO 
continued a 10 percent disability rating for idiopathic 
familial tremor and denied a claim of entitlement to total 
disability due to individual unemployability (TDIU).

By way of a November 2006 rating decision, the RO increased 
the rating assigned for idiopathic familial tremor to 30 
percent.  The claim remained in controversy, however, because 
the rating remained less than the maximum available benefit.  
See AB v. Brown, 6 Vet. App. 35, 38 (1993).  

The claim on appeal was previously before the Board in August 
2007, when it was remanded for additional development.  The 
Veteran's claim for TDIU was also remanded, in order to 
furnish the Veteran with a Statement of the Case (SOC).  The 
Veteran was provided with the SOC in July 2009.  He has not 
yet filed a substantive appeal (VA Form-9) for his TDIU 
claim.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran claims entitlement to an evaluation in excess of 
30 percent for service-connected idiopathic familial tremor.  
As is explained below, the Board finds that (1) VA must 
provide the Veteran with additional notice pertaining to his 
claim, and (2) that additional development is necessary prior 
to adjudication of this claim. 

First, a remand is required in this case to ensure that there 
is a complete record upon which to decide the Veteran's 
claim, so that he is afforded every possible consideration.  
VA has a duty to make reasonable efforts to assist the 
Veteran in obtaining evidence necessary to substantiate the 
claim, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d) (2008).  

While the Veteran's claim was pending, the United States 
Court of Appeals for Veterans Claims (Court) has refined its 
interpretation of the pertinent statutes, which require 
notice to claimants of the type of evidence necessary to 
substantiate a claim.  Regarding a claim for an increased 
disability rating, VA must notify the Veteran that the 
evidence required to substantiate the claim includes evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the Veteran's 
employment and daily life, general notice that a disability 
rating is determined by application of the relevant 
Diagnostic Code, of criteria required under the applicable 
Diagnostic Code or under alternate Diagnostic Codes which 
would not be satisfied if the Veteran demonstrated a 
noticeable worsening and effects of such worsening on 
employment and daily life, and of the types of medical and 
lay evidence which may be relevant to substantiate such 
contentions.  See Vazquez- Flores v. Peake, 22 Vet. App. 37 
(2008).  In this case, the Veteran has not received the sort 
of specific notice required by Vasquez-Flores.

Second, a remand is necessary for a VA examination to 
determine the current level of the Veteran's disability.  
Although the Veteran was last afforded a VA neurologic 
examination in August 2005, the objective medical findings in 
the examination report are inadequate for rating purposes.  
In the August 2005 VA examination report, the examiner did 
not discuss the severity of the Veteran's condition or its 
effect on his daily activities.  The Board notes that the RO 
has rated the Veteran's disability by analogy under a general 
set of criteria applicable to miscellaneous diseases found at 
38 C.F.R. § 4.124a, Diagnostic Code 8105 (chorea, 
Sydenham's).  38 C.F.R. §§ 4.20, 4.27 (2008).  The criteria 
found at Diagnostic Code 8105 are characterized as mild to 
pronounced, progressive grave type.  The August 2005 examiner 
did not indicate which level of severity best characterized 
the Veteran's condition.  Moreover, the examination is now 
over four years old.  The Veteran noted to the August 2005 VA 
examiner that he felt his condition was constantly getting 
worse.  

VA's duty to assist includes obtaining a thorough and 
contemporaneous examination where necessary to reach a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159.  See also Snuffer v. Gober, 10 Vet. App. 
400 (1997).  As such, a new VA examination to determine the 
current severity of the service connected disability is 
warranted.

The Veteran is hereby advised that failure to report to the 
scheduled examination, without good cause, shall result in 
denial of the claim for increase.  See 38 C.F.R. § 3.655 
(2008).  Examples of good cause include, but are not limited 
to, the illness or hospitalization of the claimant and death 
of an immediate family member.  If the Veteran fails to 
report to any scheduled examination, the RO should obtain and 
associate with the claims file (a) copy(ies) of the notice(s) 
of the date and time of the examination sent to him by the 
pertinent VA medical facility.

Prior to any examination, the RO/AMC should ask the Veteran 
to identify any outstanding records of pertinent VA and 
private treatment, and obtain those records.  

Accordingly, the case is REMANDED for the following action:

1.  In compliance with 38 U.S.C.A. § 
5103A(a), 38 C.F.R. § 3.159(c), (d) and 
Vasquez-Flores, the RO/AMC must provide 
the Veteran with a notice letter that: 
informs him of the information and 
evidence not of record that is necessary 
to substantiate his claim; informs him of 
the information and evidence that VA will 
seek to provide; informs him of the 
information and evidence he is expected to 
provide; advises him of the criteria for 
establishing a disability rating and 
effective date of award; notifies him 
that, to substantiate his claim, he must 
provide, or ask the Secretary to obtain, 
medical or lay evidence demonstrating a 
worsening or increase in severity of 
service-connected disabilities currently 
on appeal, the effect that worsening has 
on his employment and daily life; provides 
him with the appropriate Diagnostic Codes 
for rating each disability currently on 
appeal; and notifies him that, should an 
increase in disability be found, a 
disability rating will be determined by 
applying relevant Diagnostic Codes, which 
typically provide for a range in severity 
of a particular disability from 
noncompensable to as much as 100 percent 
(depending on the disability involved), 
based on the nature of the symptoms of the 
condition for which disability 
compensation is being sought, their 
severity and duration, and their impact 
upon employment and daily life.

2.  By appropriate means, and with any 
necessary assistance from the Veteran, the 
RO/AMC should seek to identify and obtain 
any VA and/or private records of pertinent 
medical treatment that are not yet on 
file.

3.  Once all the available evidence has 
been associated with the claim folder, the 
RO/AMC should then schedule the Veteran 
for VA examination to determine the 
current severity of his disability due to 
his service-connected idiopathic familial 
tremor.  The claim file should be made 
available to the examiner, who should 
review the entire claim folder in 
conjunction with this examination.  This 
fact should be so indicated in the 
examination report.  All studies indicated 
should be performed.  All the results from 
the indicated studies should be made 
available to the examining physician prior 
to the completion of his or her 
examination report. 

In the examination report, after 
considering all clinical findings, the 
examiner should describe the 
symptomatology associated with the 
Veteran's idiopathic familial tremor, and 
the impact of such symptomatology on his 
daily life.  The examiner should also 
provide an assessment as to whether 
impairment caused by the service-connected 
idiopathic familial tremor is best 
characterized as mild, moderate, 
moderately severe, severe or pronounced.  
See 38 C.F.R. § 4.124a, Diagnostic Code 
8105.  

The examiner should provide a complete 
rationale for any opinion given without 
resorting to speculation, resolving any 
conflicting medical opinions rendered and 
specifically addressing what, if any, 
affects the disability has on the 
Veteran's daily activities.  To the extent 
feasible, the examiner should distinguish 
between symptoms due to service-connected 
disability and those due to other causes.  
If the VA examiner is unable to provide 
the requested information with any degree 
of medical certainty, the examiner should 
clearly indicate that.

4.  Thereafter, the RO/AMC should review 
the claim file to ensure that all the 
foregoing requested development is 
completed, and arrange for any additional 
development indicated.  The RO/AMC should 
then readjudicate the claim on appeal.  If 
any benefit sought remains denied, the 
RO/AMC should issue an appropriate SSOC 
and provide the Veteran and his 
representative the requisite time period 
to respond.  The case should then be 
returned to the Board for further 
appellate review, if otherwise in order.  
No action is required of the appellant 
unless he is notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
The Board will take this opportunity to advise the appellant 
that the conduct of the efforts as directed in this remand, 
as well as any other development deemed necessary, is needed 
for a comprehensive and correct adjudication of his claim.  
His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The appellant is also advised that 
failure to report for any scheduled examination shall result 
in the denial of his claim for an increased rating.  See 38 
C.F.R. § 3.655.

This claim must be afforded expeditious treatment.  The law 
requires that all claim that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
Lloyd Cramp
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2008).


